Citation Nr: 1538327	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-23 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to a total disability rating based on individual unemployability. 

2.  Entitlement to payment or reimbursement of private medical expenses for services performed at the Sleep Medical Center on February 8, 2015, and February 9, 2015.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL
The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a March 2015 decision by the VA Medical Center in Salem, Virginia.  The Veteran's claims file is currently under the jurisdiction of the RO in Winston-Salem, North Carolina.  

In December 2014, the Veteran filed a notice of disagreement with respect to the non-compensable rating assigned to his service-connected erectile dysfunction and as to the effective dates assigned to the grant of service connection for erectile dysfunction and to a special monthly compensation for loss of use of a creative organ.  The Veteran was provided a statement of the case in August 2015; however, he has not perfected an appeal of these issues.  See 38 C.F.R. § 20.302(b) (2015).  Therefore, they are not before the Board at this time.  

In October 2014, the Veteran filed a substantive appeal with regard to a February 2014 rating decision that assigned a temporary total disability rating due to hospitalization for the Veteran's service-connected posttraumatic stress disorder (PTSD).  This claim has not been certified to the Board, nor has it been otherwise developed for appellate purposes.  Therefore, the Board has no jurisdiction over the claim, and it will not be considered at this time.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Accordingly, the claim is referred to the RO for appropriate action.  Although a temporary total disability rating was granted for the entirety of the Veteran's hospitalization from March 5, 2012, to April 30, 2012, the Veteran appears to assert that he was not actually paid for the full period during which a temporary total disability rating was assigned.  Moreover, in his October 2014 substantive appeal, the Veteran requested a hearing before the Board at the RO with respect to this issue.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In an August 2009 rating decision, service connection was granted for an anxiety disorder, to which a ten percent disability rating was assigned, effective June 24, 2008.  In a January 2015 decision, the Board granted an initial rating of 70 percent for the Veteran's service-connected anxiety disorder.  Thereafter, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that the Board failed to address entitlement to a total disability rating based on individual unemployability (TDIU).  In a July 2015 Order, pursuant to a Joint Motion for Partial Remand, the Court remanded the portion of the Board's decision only to the extent that it did not address whether a claim of entitlement to TDIU was raised by the record. 

A review of the record reveals that during a September 2008 VA examination, the Veteran reported working as a postmaster for the past 38 years.  He reported increased anger and irritability at work, but denied losing control or experiencing any mental problems that interfered with his work.  During a May 2009 VA examination, the Veteran reported accepting an optional early retirement package from the U.S. Postal Service because he became increasingly irritable and impatient with employees and customers.  He also stated that he was considering looking for a job teaching in the fall.  During a March 2011 VA examination, the Veteran reported abandoning his plan to teach because he did not want to be around people.  The examiner noted that the Veteran's symptoms appeared to have worsened appreciably since his last VA examination.  In March 2012 to April 2012, the Veteran underwent an eight-week PTSD inpatient treatment program.   A March 2014 VA examination report indicates that the Veteran retired in 2009 because he was eligible for retirement and had problems relating to customers and employees.  The examiner noted that the Veteran's symptoms met the full diagnostic criteria for PTSD and generally caused "difficulty in establishing and maintaining effective work and social relationships" and "difficulty in adapting to stressful circumstances, including work or a work-like setting."  Based on the foregoing, the Board finds that a TDIU claim has been raised by the record as part and parcel of the Veteran's claim to an increased rating for his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran has been retired since his service connection claim was granted in 2009, the VA examinations of record contain little discussion of how the Veteran's PTSD symptoms specifically affect his occupational functioning.  As there is insufficient medical evidence on file to adjudicate the Veteran's TDIU claim, the Board finds that a remand is necessary in order to provide the Veteran another VA examination in which an examiner comments on the current nature and severity of the Veteran's PTSD symptoms as they relate to his ability to secure or follow a substantially gainful occupation.  

Moreover, the record shows that in January 2015, the Board remanded the Veteran's claim of entitlement to service connection for left foot neuropathy in order to provide the Veteran with a VA examination and obtain an etiological opinion.  In May 2015, the Veteran underwent a VA examination for neuropathy of the lower extremities; however, the RO has not yet re-adjudicated the Veteran's service connection claim.  As the outcome of that claim could materially affect the Veteran's TDIU claim, the Board finds that the issue of entitlement to TDIU must be decided contemporaneously with or after the Veteran's service connection claim for left foot neuropathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

In February 2015, the Veteran received treatment at the Sleep Medical Center and submitted a claim to VA for reimbursement pursuant to 38 U.S.C.A. § 1728, which was denied in April 2015.  Later in April 2015, the Veteran submitted a written statement in which he expressed his disagreement with the denial of reimbursement of medical expenses.  However, a statement of the case has not been issued with respect to this issue.  Therefore, the issue of entitlement to payment or reimbursement of private medical expenses for services performed at the Sleep Medical Center on February 8, 2015, and February 9, 2015, is remanded to the RO for issuance of a statement of the case and to provide the Veteran an opportunity to perfect an appeal of such issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights with respect to the issue of entitlement to payment or reimbursement of private medical expenses for services performed at the Sleep Medical Center on February 8, 2015, and February 9, 2015.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  

2.  The RO must provide the Veteran with appropriate statutory and regulatory notice regarding the issue of entitlement to TDIU.

3.  The Veteran must be afforded an appropriate VA examination to determine the effect of his service-connected PTSD on his ability to secure or follow substantially gainful employment.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  

All pertinent symptomatology and findings must be reported in detail.  The examiner must comment on the functional impairment caused by the Veteran's PTSD, as well as the presence or absence, frequency, and severity of the Veteran's psychiatric symptoms, to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establish and maintain effective work relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected PTSD preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of the Veteran's age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to his last known address. Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent and returned as undeliverable.
 
5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the claim of entitlement to a TDIU contemporaneously with or after the re-adjudication of the Veteran's service connection claim for left foot neuropathy.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The Veteran and his representative must be afforded an adequate opportunity to respond.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


